               C a s e 1: 2 0- c v- 0 5 7 4 7- P A E      D o c u m e nt 3 0      Fil e d 1 2/ 0 8/ 2 0    P a g e 1 of 2




D e c e m b er 8 , 2 0 2 0


BY E CF
T h e H o n or a bl e P a ul A. E n g el m a y er
U nit e d St at es Distri ct J u d g e
T h ur g o o d M ars h all U nit e d St at es C o urt h o us e
4 0 F ol e y S q u ar e
N e w Y or k, N Y 1 0 0 0 7

           R e:        D. J. C. V., et al. v. U nit e d St at es , N o. 2 0-c v -5 7 4 7 ( P A E)

D e ar J u d g e E n g el m a y er:

            Pl ai ntiffs i n t h e a b o v e -c a pti o n e d c as e writ e t h e C o urt t o r es p e ctf ull y r e q u est a
m o difi c ati o n of t h e bri efi n g s c h e d ul e i n or d er t o f a cilit at e t h e p arti ci p ati o n of p ot e nti al a mi ci
c uri a e w h o wis h t o s u b mit bri efs i n s u p p ort of Pl ai ntiffs’ o p p o siti o n t o t h e p e n di n g m oti o n t o
dis miss. P urs u a nt t o t h e C o urt’s O ct o b er 2 6, 2 0 2 0 or d er, Pl ai ntiffs’ o p p ositi o n is d u e t o d a y,
D e c e m b er 8, 2 0 2 0 , w hi c h will b e ti m el y fil e d, a n d t h e G o v er n m e nt’s r e pl y bri ef is d u e o n
J a n u ar y 8, 2 0 2 1. ( D kt. 2 8.) Pl ai ntiffs r es p e ctf ull y r e q u est t h at a mi ci wis hi n g t o m a k e
s u b missi o ns b e gr a nt e d p er missi o n t o fil e m oti o n s f or l e a v e t o fil e a mi c us bri ef s, al o n g wit h t h eir
bri ef s, o n or b y D e c e m b er 2 2, 2 0 2 0. Pl ai ntiffs r es p e ctf ull y s u b mit t h at t h e c o ntri b uti o ns of a mi ci
will assist t h e p arti es a n d t h e C o urt i n r es ol vi n g t h e i m p ort a nt a n d c o m pl e x iss u es i n t his c as e.

           T h e G o v er n m e nt h as t a k e n n o p ositi o n o n t his r e q u e st ot h er t h a n if a mi c us fili n gs ar e
m a d e, it r e q u ests t h at t h e G o v er n m e nt’s d e a dli n e t o fil e its r e pl y bri ef i n f urt h er s u p p ort of its
dis miss al m oti o n b e e xt e n d e d t o J a n u ar y 2 2, 2 0 2 1 , a n d t h e p a g es aff or d e d t o t h e G o v er n m e nt f or
its r e pl y bri ef will b e 2 5 , s o t h at it m a y r es p o n d t o a n y a mi c us filin gs. Pl ai ntiffs d o n ot o bj e ct t o
t h e G o v er n m e nt’s pr o p os al. Pl ai ntiffs t h er ef or e r e q u est t h e f oll o wi n g s c h e d ul e:

           •      D e c e m b er 8, 2 0 2 0:           Pl ai ntiffs’ O p p ositi o n

           •      D e c e m b er 2 2, 2 0 2 0:         A mi c us s u b missi o ns

           •      J a n u ar y 2 2, 2 0 2 1:           G o v er n m e nt’s R e pl y

           W e a p pr e ci at e t h e C o urt’s att e nti o n t o t his r e q u est. T his is Pl ai ntiffs’ s e c o n d r e q u est f or
a n a dj o ur n m e nt of t h e bri efi n g s c h e d ul e .
              C a s e 1: 2 0- c v- 0 5 7 4 7- P A E      D o c u m e nt 3 0      Fil e d 1 2/ 0 8/ 2 0   P a g e 2 of 2


D e c e m b er 8 , 2 0 2 0
Pa ge 2




                                                                R es p e ctf ull y su b mitt e d,



                                                                    /s/ B a h er Az m y
                                                                B a h er A z m y
                                                                C E N T E R F O R C O N S TI T U TI O N A L RI G H T S
                                                                6 6 6 Br o a d w a y, 7t h Fl o or
                                                                N e w Y or k, N Y 1 0 0 1 2
                                                                + 1. 2 1 2. 6 1 4. 6 4 6 4
                                                                + 1. 2 1 2. 6 1 4. 6 4 9 9
                                                                b a z m y @ c crj usti c e. or g

                                                                Att or n e ys f or Pl ai ntiffs D. J. C. V., mi n or c hil d,
                                                                a n d G. C.




Gr a nt e d. T h e G o v er n m e nt's r e q u est t o fil e a 2 5- p a g e r e pl y bri ef is als o
gr a nt e d. S O O R D E R E D.



                      PaJA.�
             __________________________________
             __________________________________
                   P A U L A.
                   PAUL       A. ENGELMAYER
                                   E N GEL M A YER
                   U nit e d StStates
                   United       at es Distri ct J Judge
                                       District   u d ge
                    1 2/ 8/ 2 0 2 0
